DETAILED ACTION
This office action is in response to the amendments filed on 9/2/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 12-13 and 15-17. Claims 1-11 and 14 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019 and 10/18/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2007/0267218) in the view of Ju (US 5,497,258).
With respect to Claim 12, Kimura shows (Fig. 1 and 9) most aspects of the current invention including an electronic module, comprising:
a first substrate [26]
An electronic component [42], disposed on one side of the first substrate
a second substrate [3] facing the one side of the first substrate
a pillar-shaped connecting member [43, 44] being disposed between the first substrate and the second substrate, and electrically connecting the electronic element and the second substrate
a plurality of pillar-shaped coupling members [10, 11]  being disposed between the first substrate and the second substrate, and coupling the first substrate and the second substrate
a sealing part [5]  sealing the electronic element, the connecting member and the plurality of the coupling members
Furthermore, Kimura shows wherein a thickness of a conductive adhesive (28) that bonds the plurality of pillar-shaped coupling members with the first substrate and the second substrate is greater than or equal to a thickness of conductive adhesive that bonds the connecting member with the first substrate and the second substrate. 
Regarding claim 12, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Kimura), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Kimura does not explicitly disclose wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member.
On the other hand, Ju shows (Fig. 1 and 4-5) an electronic module, comprising a first substrate [11], a second substrate [13] facing the one side of the first substrate, a pillar-shaped connecting member [17] being disposed between the first substrate and the second substrate, electrically connecting an electronic element [12] and the second substrate, and a plurality of the coupling members [27] between a first substrate and a second substrate, wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member. Ju teaches doing so to accurately align 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein each of the plurality of the coupling members is not electrically connected to the electronic element and has a length longer than the connecting member in the device of Kimura to accurately align the first substrate to the second substrate which allows the proper alignment of the chip/electronic element to the first substrate.
With respect to Claim 13, Ju shows (Fig. 1 and 4-5) wherein the plurality of pillar-shaped coupling members [27] are provided at positions near four corners of the first substrate having a rectangular shape and at positions near four corners of the second substrate having a rectangular shape.
With respect to Claim 15, Ju shows (Fig. 1 and 4-5) wherein the connecting member has an elastic structure (column 4 lines 30-35).
With respect to Claim 16, Ju shows (Fig. 1 and 4-5) wherein each of the plurality of pillar-shaped coupling members [27] has a main body part and a joining part having a smaller cross-sectional area than the main body part.
With respect to Claim 17, Ju shows (Fig. 1) wherein each of the plurality of pillar-shaped coupling members [27] has an inclined part whose cross-sectional area is continuously reduced.



Response to Arguments
Applicant’s amendments filed on 9/2/2021, responding to the office action mailed 6/4/2021, have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 12-13 and 15-17 have been considered but are moot because the arguments do not apply to the newly applied reference being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814